Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/21/2022.  Claims 1-9 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/21/2022 was considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the combination of Hannuksela (US 2013/0170561) and Su (US 2014/0247869) does not render claims 1-9 obvious, the examiner respectfully disagrees.  
Applicant argues that Hannuksela differs from the claimed invention because the sequence of temporal_id values disclosed by Hannuksela may indicate portions of the stream are omitted from decoding and the sequence may be repeating.  Neither of these limitations are included in the claims and therefore the broadest reasonable interpretation of the claims cannot include such limitations.  Hannuksela discloses an indication included in the bitstream “is a sequence of temporal_id values, each indicating the temporal_id of an access unit in decoding order.”  Clearly, this meets the claim limitation of retaining an order of the temporal identifiers.
Applicant further argues that Su does not disclose “metadata that specifies a sequential order for selecting access units from the base layer and the enhancement layer to combine the plurality of access units into a single video stream.”  However, Hannuksela was cited as disclosing this limitation in the office action.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2013/0170561) in view of Su et al. (US 2014/0247869), herein Su.
Consider claim 1, Hannuksela clearly teaches a method of encoding video from a source video, comprising:

receive video having a plurality of access units using at least one source encoding server system; (Encoder 510 receives video content from source 500, [0369], which is made up of access units, [0064]-[0065], [0120].) 

encode the video into a set of layers comprising a base layer and at least one enhancement layer, wherein the encoding comprises: (i) using a temporal identifier of each access unit to determine a particular layer associated with the access unit (Fig. 7: The encoded video contains a base layer (temporal id = 0) and enhancements layers (temporal id = 1, 2, 3, 4), [0066]-[0067], [0070], [0084], [0116]-[0118].) and (ii) retaining an order of the temporal identifiers of the plurality of access units of the video using the at least one source encoding server system; (An indication of the sequence of temporal id values is retained, [0298]-[0299].) and

wherein the base layer comprises a sequence of frames encoded at a first frame rate such that frames in the base layer only depend upon other frames in the base layer; (The base layer frames provide the lowest frame rate and are only depend upon each other for decoding, [0066], [0067], [0070]-[0072].)

wherein the enhancement layer comprises additional frames that, when merged with the sequence of frames in the base layer, form a sequence of frames encoded at a second frame rate, and frames in the enhancement layer are encoded such that the frames in the enhancement layer only depend upon frames in the base layer; (The first enhancement layer is combined with only the base layer to increase the frame rate, [0066], [0067], [0070]-[0072].) and

wherein the enhancement layer comprises metadata that specifies a sequential order for selecting access units from the base layer and the enhancement layer to combine the plurality of access units into a single video stream. (Indication metadata includes the sequence of temporal_id values and can be included in the bitstream, e.g. as SEI messages, in the packet payload structure, in the packet header structure, in the packetized elementary stream structure and in the file format or indicated by other means, [0298], [0299].  Metadata is created for each version of the media data and resides in the same file, [0164], [0166].)

However, Hannuksela does not explicitly teach storing the set of layers into separate container files.

In an analogous art, Su, which discloses a system for video distribution, clearly teaches storing the set of layers into separate container files. ([0045], [0062])

Therefore, at the time the invention was made, it would have been obvious to one with ordinary skill in the art to modify the system of Hannuksela by storing the set of layers into separate container files, as taught by Su, for the benefit of more easily locating the desired layer.

Consider claim 2, Hannuksela combined with Su clearly teaches a temporal identifier of an access unit is stored in an initial set of bits of the access unit. (The indications including the sequence of temporal id values are included in the packet header structure, [0298] Hannuksela.)

Consider claim 3, Hannuksela combined with Su clearly teaches inserting a temporal identifier for a set of access units of the plurality of access units of the video. ([0084] Hannuksela)

Consider claim 4, Hannuksela combined with Su clearly teaches inserting a metadata tag providing information regarding the layers available and the frame rate of each layer. ([0084] Hannuksela)

Consider claim 5, Hannuksela combined with Su clearly teaches receiving a request for streaming of the video; (Fig. 19: Client 420 requests video content, [0171] Hannuksela.) determining playback capabilities of a device requesting the video; (The client or server may determine bit-rate and buffer status information of the client device, [0259]-[0261] Hannuksela.) and streaming different sets of layers of the video based on the playback capabilities of the device, wherein (i) the base layer is streamed to a playback device capable of playing back the base layer and (ii) the base layer and at least one enhancement layer is streamed to a playback device capable of streaming the plurality of layers. ([0066]-[0067], [0082], [0265] Hannuksela)

Consider claim 6, Hannuksela combined with Su clearly teaches streaming the different sets of layers comprises merging the different layers using the retained order of the temporal identifiers of the plurality of access units of the video. (Requested video content is streamed to the client, [0170]-[0171], and the sequence of temporal id values is used to select the sub-sequences, [0299] Hannuksela.)

Consider claim 7, Hannuksela combined with Su clearly teaches receiving a request for downloading of the video from a playback device; and providing the encoded video to the playback device. ([0170]-[0171] Hannuksela)

Consider claim 8, Hannuksela combined with Su clearly teaches the frame rate of the at least one enhancement layer is an integer multiple of the base layer. ([0082] Hannuksela)

Consider claim 9, Hannuksela combined with Su clearly teaches storing each layer as a separate stream. ([0162]-[0164] Hannuksela)
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425